         Case 3:17-cv-01675-JST Document 110 Filed 12/11/18 Page 1 of 2



     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     Yeremey O. Krivoshey (State Bar No. 295032)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5
     E-Mail: ltfisher@bursor.com
 6            jsmith@bursor.com
              ykrivoshey@bursor.com
 7
     NATHAN & ASSOCIATES, APC
 8   Reuben D. Nathan (State Bar No. 208436)
     600 W. Broadway, Suite 700
 9
     San Diego, California 92101
10   Telephone; (619)272-7014
     Facsimile: (619)330-1819
11   E-Mail: rnathan@nathanlawpractice.com
12   Attorneys for Plaintiffs
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
     ANDREW GASSER, NORIKO IKEDA, and              Case No. 3:17-cv-01675-JSC
17
     MELINDA KELLY, on behalf of themselves
18   and all others similarly situated,            CASE MANAGEMENT STATEMENT

19                              Plaintiffs,
            v.                                     Date: December 20, 2018
20                                                 Time: 1:30 p.m.
     KISS MY FACE LLC,                             Court: Courtroom No. F, 15th floor
21

22                              Defendant.

23

24

25

26

27

28   CASE MANAGEMENT STATEMENT
     CASE NO: 3:16-CV-1675-JSC
         Case 3:17-cv-01675-JST Document 110 Filed 12/11/18 Page 2 of 2




 1           Plaintiffs Andrew Gasser, Melinda Kelly, and Noriko Ikeda (“Plaintiffs”) submit this Case

 2   Management Statement as required under this Court’s November 16, 2018 Order (ECF No. 107),

 3   and in connection with Plaintiffs’ recently-filed motion for leave to amend and to substitute parties

 4   pursuant to Fed. R. Civ. P. 25(c) (the “motion for leave”). ECF No. 108. Plaintiffs primarily seek

 5   to substitute Aliph Brands, LLC (“Aliph”) as the defendant (in addition to other amendments

 6   described in the motion for leave). On December 10, 2018, Plaintiffs served Aliph with the motion

 7   for leave, along with the proposed Fourth Amended Complaint attached to that motion, and has filed

 8   a proof of service. A hearing on the motion is set for January 24, 2019.

 9           Plaintiffs’ motion for class certification is due March 5, 2019 (Dkt. No. 97). Plaintiffs

10   anticipate that Aliph may seek to challenge the pleadings or its status as a successor to KMF, or to

11   seek a modification of the case management schedule. Plaintiffs respectfully propose that the Court

12   first decide whether to grant or deny the pending motion for leave to amend, and if granted, the

13   parties can promptly meet-and-confer about whether the substitution of Aliph as a defendant

14   warrants a modification of the case management schedule and the current deadline for class

15   certification.

16   Dated: December 11, 2018                      BURSOR & FISHER, P.A.

17                                                 By:     /s/ Joel D. Smith
                                                           Joel D. Smith
18
                                                   L. Timothy Fisher (State Bar No. 191626)
19                                                 Joel D. Smith (State Bar No. 244902)
                                                   Yeremey O. Krivoshey (State Bar No.295032)
20                                                 1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
21                                                 Telephone: (925) 300-4455
                                                   Email: ltfisher@bursor.com
22                                                         jsmith@bursor.com
                                                           ykrivoshey@bursor.com
23

24                                                 NATHAN & ASSOCIATES, APC
                                                   Reuben D. Nathan (State Bar No. 208436)
25                                                 600 W. Broadway, Suite 700
                                                   San Diego, California 92101
26                                                 Telephone: (619)272-7014
                                                   E-Mail: rnathan@nathanlawpractice.com
27
                                                   Attorneys for Plaintiffs
28

     CASE MANAGEMENT STATEMENT                                                                               1
     CASE NO: 3:16-CV-1675-JSC
